Citation Nr: 1205839	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-38 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision from the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for residuals, status post myocardial infarction (MI) as secondary to PTSD.   

In a November 2010 Board remand the Veteran's claim was re-characterized to better comport to the evidence of record, and remanded for additional development.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence shows that the Veteran does not have any form of ischemic heart disease.  

2.  A preponderance of the competent evidence shows that the Veteran's heart disability, which includes hypertension, is not caused or aggravated by his service-connected PTSD, and that it is not related to, and did not have its onset, during service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An October 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

While the notification did not advise the Veteran of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  He did not identify any private treatment records.  Additionally, the Veteran's Social Security Administration (SSA) records have been obtained.  An adequate VA examination was conducted to assess the etiology and severity of the Veteran's claimed heart disability; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks service connection for a heart disability.  He contends that his current heart problems are caused by his PTSD, and that he has had a heart attack.   

Service connection currently is in effect for PTSD, rated as 100 percent disabling, effective May 31, 2005.  The Veteran is also in receipt of a total disability rating based on individual unemployabilty (TDIU), effective September 6, 2006.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to and the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a). Secondary service connection requires evidence of a connection to a service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994). 

Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the pendency of the Veteran's claim, VA amended its adjudication regulations concerning presumptive service connection for certain diseases based on herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010). This amendment was necessary to implement the decision by the Secretary of Veterans Affairs (Secretary) that the diseases enumerated in 38 C.F.R. § 3.309(e) should be revised, to include additional diseases that the National Academy of Sciences (NAS) Institute of Medicine  determined were positively associated with herbicide exposure.  Id.  One of the diseases positively associated with herbicide exposure by NAS and determined by the Secretary to warrant presumptive service connection is ischemic heart disease, including acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm); and coronary bypass surgery.  Id., at 53,216. 

As the Veteran's claim was pending on August 31, 2010, the date of the publication of the aforementioned amendment in the Federal Register, this revision to 38 C.F.R. § 3.309(e) is applicable.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran's personnel records, namely his Form DD-214, show that he had service in Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicides pursuant to 38 C.F.R. § 3.307. 

However, a preponderance of the competent evidence of record shows that, while the Veteran currently has a heart disability, to includes hypertension, he does not have any form of ischemic heart disease, including an old myocardial infarction or any residuals of such.  

A March 2005 VA initial consultation report notes that the Veteran was negative for cardiovascular history except hypertension, but that an EKG demonstrated an old inferior myocardial infarction (MI); impressions of hypertension and atherosclerotic heart disease with old inferior MI on EKG were given.  

May 2005 VA treatment records note that the Veteran was given an impression of hypertension.  

A July 2007 VA examination report conducted for his PTSD notes that the Veteran reported that in 2004 or 2005 he had a "semi-heart attack" that "blew a hole in his heart" for which he was not treated.  A pertinent diagnosis of hypertension was given.  

A July 2007 VA general medical examination notes that the Veteran reported that he has had high blood pressure for at least 30 years and has never had a myocardial infarction or angina; a pertinent diagnosis of essential hypertension was given.  

A March 2011 VA examination report notes that, following a review of the Veteran's claim folder, a physical examination, EKG and echocardiogram testing, and chest x-rays, the Veteran was given a diagnosis of hypertension with concentric left ventricular hypertrophy on echocardiogram consistent with longstanding hypertensive disease.  The Veteran reported that he has never had a heart attack and has not been hospitalized for a heart attack in the past.  The Veteran does not currently have any evidence of ischemic heart disease or any other chronic heart condition outside of the anatomic changes that are known to be found with long standing hypertension.  

The examiner noted that the March 2005 VA treatment record reports that the Veteran has atherosclerotic heart disease and an old MI, but that these finding did not persist with subsequent EKGs post-2005.  There is no history suggestive of ischemia by the Veteran or further workup to confirm the presence of significant coronary artery disease the could have led to silent ischemia.  One would expect that EKG changes from an old infarct would persist.  The transient "q waves" used to diagnose an old inferior MI on EKG could have been from lead placement.  Changes from structural damages to the heart due to an old infarct would not be transient on an EKG.  Hence there was insufficient evidence at that time and currently to diagnose the Veteran with any ischemic heart condition.  Further supporting this is the fact that there are no wall motion abnormalities on the current EKG.  He had a normal cardiac examination during his March 2005 VA consultation.  Currently, there are no anginal symptoms and no cardiac murmur, which one would expect if there was a hole in his heart, such as a septal defect.  Based on this, there is no evidence suggestive of a heart disability outside hypertrophy clinically found with longstanding hypertension.  

Regarding whether the Veteran has ischemic heart disease for purposes of 38 C.F.R. § 3.309, the Board may appropriately favor the opinion of one competent medical authority over another.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the March 2005 VA treatment record notes that the Veteran had atherosclerotic heart disease and old MI, none of the other medical evidence of record indicates or supports this.  During July 2007 and March 2011 VA examinations the Veteran himself denied ever having had a MI.  Finally, the March 2011 VA examiner based his finding that the Veteran does not have ischemic heart disease or any other chronic heart condition other than hypertension on a through review of the Veteran's claim file, a review of numerous prior and contemporaneous cardiac tests, and he provided a discussion of the March 2005 VA treatment record in detail.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The March 2005 VA treatment record is competent medical evidence and is entitled to some probative weight; however given the complete absence of any other treatment records indicating that the Veteran has ischemic heart disease, including an old MI or atherosclerotic heart disease, the Veteran's denials of ever having had a MI, and the detailed opinion provided by the March 2011 VA examiner who thoroughly discussed the evidence of record and provided a cogent rationale for his conclusion as to why the Veteran does not have ischemic heart disease, atherosclerotic heart disease, or an old MI, the Board finds that the preponderance of the competent evidence shows that the Veteran does not have any form of ischemic heart disease.  Therefore, he is not entitled to presumptive service connection for his heart disability pursuant to 38 C.F.R. §§ 3.307, 3.309.  See Bloom, supra; Wensch, supra.  

Regarding whether the Veteran's claimed heart disability is directly related to service, his November 1967 separation examination reveals that clinical evaluation found that his heart and vascular systems were normal.  Blood pressure measurements were taken and no diagnosis of hypertension was given.  During this examination, the Veteran denied then having, or ever having had, chest pain or palpitations or a pounding heart.  

A VA examination was conducted in March 2011.  The examiner, a physician, noted a review of the Veteran's claim file.  The examiner diagnosed the Veteran with hypertension with concentric left ventricular hypertrophy.  In response to a question as to whether the Veteran's PTSD caused or aggravated the Veteran's claimed heart disability, the examiner noted that it is well accepted that there is a strong connection between mental stress and transient blood pressure elevations as a reaction to the stress.  However, PTSD is not established as a cause of chronic systematic hypertension, and hence it is less likely than not that his hypertension is due to his PTSD.  In this particular Veteran's history there are also other recognized causes of hypertension such as his prior significant alcohol use and the most common cause of hypertension is essential hypertension.  With the fact that the Veteran's hypertension is less likely due to his PTSD, his left ventricle hypertrophy is a reflection of his longstanding hypertension, not his PTSD.  

Regarding a continuity of symptomatology of hypertension from service to the present it is noted that a Veteran is competent to report observable symptoms of hypertension such as dizziness, and a continuity of those symptoms following service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In his May 2005 service connection claim the Veteran noted that his heart disability began in 2005, and in a July 2007 VA general medical examination report the Veteran reported that he has had high blood pressure for at least 30 years.  The Veteran has not claimed that he has had hypertension or any other heart disability from service to the present.  Even accepting that the Veteran has had hypertension for 30 years prior to 2007, this would place the onset of hypertension in 1977, which was approximately 10 years after he separated from service.  Thus, the competent and credible evidence of record does not show that the Veteran has had any heart disability, including hypertension, from service to the present.  

The negative evidence in this case outweighs the positive.  As a lay person without medical training, the Veteran is not competent to provide an opinion as to whether his service connected PTSD causes or aggravates his heart disability or whether he has ischemic heart disease.  These are matters for a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno, supra.  The April 2011 VA examiner's opinion clearly indicates that the Veteran's PTSD does not cause or aggravate his heart disability and that he does not have ischemic heart disease.  A competent medical expert makes these opinions and the Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Finally, there is no medical evidence indicating that the Veteran was diagnosed with hypertension within one year of separation from service; rather the evidence of record shows he was first treated or diagnosed with hypertension in 1977.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309(a).

The preponderance of the evidence is against the claimed heart disability, to include as secondary to the service connected PTSD; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for a heart disability, to include as secondary to the service connected post-traumatic stress disorder (PTSD), is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


